Citation Nr: 1600954	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to October 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a claim for service connection for a sinus problem was also denied in the April 2013 rating decision on appeal and that the Veteran filed a notice of disagreement as to that issue.  However, he did not file a timely substantive appeal on this issue following issuance of the statement of the case in September 2013.  As a result, this issue is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When there is evidence that a Veteran's service treatment records (STRs) have   been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran seeks service connection for a low back disability.  For the reasons that follow, his claim must be remanded.

In this case, the Veteran's current low back diagnosis is unclear.  In this regard, the Veteran has submitted private treatment records that indicate he previously had a lumbar laminectomy surgery and he has also submitted a November 1982 x-ray report showing minor distortion of the right obturator ring that was felt to be developmental in nature, and loss of substance of the L5-S1 intervertebral disc.  The impression was "[m]inor developmental variations with degenerative change L5-S1."  

In this case, the Board finds that the Veteran's lay statements of injuring his back falling from a flight deck, taken together with records demonstrating he was seen for complaints of lumbago one month after his separation from service, are sufficient to meet the low threshold of the McLendon standard, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the record contains limited VA treatment records and none of them relate to the Veteran's claimed back disability.  Therefore, on remand, relevant VA treatment records should be obtained for consideration in his appeal.  Relevant ongoing private records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his claimed low back disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not already of record.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate relevant VA treatment records with the claims file.

3. After completing the above to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of his lumbar spine disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service, to include the Veteran's reported fall from a flight deck therein.  

The examiner should specifically opine if the November 1982 x-ray findings suggest that the Veteran had arthritis of the lumbar spine at that time.

The examiner should explain the rationale for the opinions provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought         on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




